Corrected Notice of Allowability 

Responsive to correspondence
This office action is in response to amendment filed on 05/07/2021. The applicants arguments have been found persuasive, the application is therefore in condition of allowance.

Examiner’s Comments
The Notice of Allowance mailed on 06/24/2021 has been corrected as follows:

PTOL-37 has been corrected at serial number 3 and attached.
Line 10 on page 2 under head “Allowable Subject Matter” has been corrected as follows to fix typo error.
Claims 1-[[ 16 is/are allowed.
Claim index of IFW-PTO Issue Classification has been corrected to fix the “Total Claims Allowed”, and fix serial number of claims in column “Final” and in column “Original”.

There is no further change in the Notice of Allowability mailed on 06/24/202.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
June 30, 2021